DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                        
This office action is in response to the amendment filed on 11/10/2022.  Claims 2-17 remain pending with claims 2-5, 8-11, 13-17 have been amended.                                  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.                            
The 35 USC § 112 rejection dated 07/11/2022 is withdrawn due to the amendment filed on 11/10/2022.                                   

Response to Arguments
Applicant's arguments filed 11/10/2022 have been fully considered but they are not persuasive.                              
In the remarks, Applicant made two main arguments.                        
a)  The first argument:  kim fails to make any mention or suggestion of the HoloWalks creator module (209) receiving a subset of the compressed holographic model content stored in the HoloWalks Cloud module (203).  Necessarily, then, kim fails to make any mention or suggestion or receiving a subset of the compressed holographic model content stored in the HoloWalks Cloud module (203) which corresponds to a subset of the holographic content that is in a field of view (FOV) of a viewer.  Thus, Applicants contend kim fails to anticipate the claim 2 element, as amended herein, of a second computing device comprising a second light field processor communicatively coupled to the first computing device to receive therefrom a subset of the plurality of compressed holographic elements corresponding to a subset of the light field that is in a field of view (FOV) of a viewer.                  
This argument is not persuasive.  First of all, claim 2 does not even claim that the HoloWalks creator module (209) receiving a subset of the compressed holographic model content stored in the HoloWalks Cloud module 203.  Claim 2 also does not claim that receiving a subset of the compressed holographic model content stored in the HoloWalks Cloud module (203) which corresponds to a subset of the holographic content that is the a field of view (FOV) of a viewer.  Secondly, kim indeed discloses that a second computing device comprising a second light field processor communicatively coupled to the first computing device to receive therefrom a subset of the plurality of compressed holographic element corresponding to a subset of the light field that is in a field of view (FOV) of a viewer (please see rejection below for details).                            
b)  The second argument:  kim fails to make any mention or suggestion of The HoloWalks Viewer module (211) receiving, whether from the HoloWalks Cloud module (203) or the HoloWalk creator module (209), a portion of a subset of the compressed holographic model content stored in the HoloWalks Cloud module (203).  Necessarily, then, kim fails to make any mention or suggestion of receiving a portion of a subset of the compressed holographic model content which corresponds to a portion of the subset of the light field that is in a center portion of the FOV of the viewer.  Thus, Applicants content kim fails to anticipate the claim 2 element, as amended herein, of a light field display device comprising a third light field processor communicatively coupled to the second computing device to receive therefrom a portion of the subset of the plurality of compressed holographic element corresponding to a portion of the subset of the light field that is in a center portion of the FOV of the viewer.  Likewise, Applicants contend kim fails to disclose or suggest a light field display device comprising a third light field processor that generates a set of holographic elements comprising the portion of the subset of the light field that is in the center portion of the FOV of the viewer, as recited in claim 2 as amended herein.                               
This argument is not persuasive.  Please the updated rejection below for details.                      

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 9, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over kim (US 2019/0073831) in view of Tokutake (USPN 2022/0171202).                                     
RE claim 2, kim discloses the invention substantially as claimed.                         
Kim kim discloses that a light field display system (see figures 1&2 and sections [0048], [0051]; i.e., system 200), comprising: a first computing device comprising a first light field processor that receives a light field and generates therefrom a plurality of compressed holographic elements comprising the light field (see figures 1&2 and sections [0046], [0047], [0048], [0055]; i.e., the HoloPortal 201 to receive a light field from the captured image of the physical guide and HoloWalks creator 209 to generate therefrom compressed holographic model content comprising the light field to construct a immersive mixed-reality scenarios/environments); a second computing device comprising a second light field processor communicatively coupled to the first computing device to receive therefrom a subset of the plurality of compressed holographic elements corresponding to a subset of the light field that is a field of view (FOV) of a viewer (see figures 1&2 and sections [0051], [0053], [0054], [0055]; i.e., the HoloWalks Cloud module 203 comprising CPU/GPU communicatively coupled to the HoloWalks creator 209 to receive therefrom a plurality of compressed holographic module content comprising a portion of the light field of the immersive mixed-reality scenarios/environments associated with a field of view of the viewer wearing HMD 213/215), and a light field display device comprising a third light field processor communicatively coupled to the second computing device to receive therefrom a portion of the subset of the plurality of compressed holographic elements corresponding to a portion of the subset of light field associated with a portion of the FOV of the viewer and generating therefrom a set of holographic elements comprising the portion of the subset of the light field in the portion of the FOV of the viewer (see figures 1&2 and sections [0055], [0057], [0054], [0063], [0064], [0052]; i.e., the HMD 213/215 or utilizing another portable electronic device with a display unit, e.g., a smart phone or a tablet computer, etc., to engage in a immersive 3D mixed-reality environment, wherein the HMD 213/215 being communicatively coupled to the HoloWalks Cloud module 203 to receive therefrom a plurality of compressed holographic model content comprising a portion of the light field associated with the immersive mixed-reality scenarios/environments, and further associated with a portion of the field of view of the viewer/designer who wearing the HMD 213/215, experiencing a desired HoloWalks Event, the MR experience designer who wears the HMD 213/215 or utilizing a portable electronic device connected to the HoloWalks Creator module 209 creating a 3D map on the fly at vicinity of a target physical space and generating/positioning holographic objects at the designer’s desired specific virtual coordinates of the immersive mixed-reality scenarios/environment).                                   
However, kim does not specifically disclose that receiving therefrom a portion of the subset of the plurality of compressed holographic elements corresponding to a portion of the subset of the light field that is in a center portion of the FOV of the viewer.                            
Tokutake teaches that head mounted display 90 displays the AR content C in a central portion of the field of view of the user, most of the field of view of the user is occupied by the AR content C, and therefore a user’s viewing level of the real space (that is, an object, scenery, or the like that can be visually recognized through a see-through display) significantly decreased (see section [0041]).  The motivation of Tokutake is to ensure that a user’s viewing level of the real space becoming significantly decreased (see section [0041]).                                 
kim and Tokutake are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify kim by including the teachings from Tokutake in order to ensure that a user’s viewing level of the real space becoming significantly decreased when using a HMD to view/experience holographic immersive mixed-reality scenarios/environment.                         
RE claim 8, kim in view of Tokutake disclose that an ambient scene sensor to detect an ambient scene of the viewer (see figures 1&2 and sections [0043], [0044], [0048], [0057]; i.e., the HoloPortal system 201 for capturing ambient scene of the viewer, e.g., real-life human model, physical guide, or the visual sensors incorporated in the HMD 213/215); an ambient scene object parameters module to obtain parameters of ambient scene objects in the center portion of the FOV of the viewer (see figures 1&2 and sections [0043], [0044], [0045], [0048]; i.e., the HoloPortal system 201 to obtain parameters of ambient scene objects, such as physical guide, in the portion of the FOV of the viewer centered around the current gaze axis of the viewer gazing at the HMD 213/215); and wherein the third light field processor generating the set of holographic elements comprising the portion of the subset of the light field that is the center portion of the FOV of the viewer comprises the third light field processor modifying the set of holographic elements comprising the portion of the subset of the light field that is the center portion of the FOV of the viewer based on the ambient scene and ambient scene object parameters (see figures 1&2 and sections [0044], [0048], [0046], [0051], [0052], [0055], [0057], [0063]; i.e., the HoloWalks Creator 209, HoloPortal 201, HoloWalks Cloud 203 and HMD 213/215 together creating HoloWalks Event having immersive mixed-reality scenarios/environments, synthesizing or blending holographic model contents together with real-life objects in the ambient scene).                                 
RE claim 9, kim in view of Tokutake disclose that wherein the second light field processor receives input regarding the center portion of the FOV of the viewer from the third light field processor and identifies therefrom the subset of the plurality of compressed holographic elements corresponding to the subset of the light field that is in the FOV of the viewer, and the portion of the subset of the plurality of compressed holographic elements corresponding to the portion of the subset of the light field that is in the center portion of the FOV of the viewer (see figures 1&2 and sections [0055], [0057]; i.e., the HoloWalks Cloud module 203 comprising CPU/GPUs receives input from the HoloWalks experience designer regarding the portion of a field of view of the view wearing the HMD 213/215, the view centered around current gaze axis at the immersive mixed-reality scenarios/environment created/displayed at the display screen of the HMD 213/215).                                 
RE claim 14, kim discloses the invention substantially as claimed.         
kim discloses that a mobile computing device (see figures 1&2 and section [0048]; i.e., the system 200) comprising: a light field processor to receive from an external computing resource a plurality of compressed holographic elements representing a portion of a light field that is in a field of view (FOV) of a viewer (see figures 1&2 and sections [0044], [0046], [0048], [0051], [0057]; i.e., the HoloWalks Cloud module 203 comprising CPU/GPUs to receive a plurality of compressed holographic model content created from the physical tour guide image by HoloWalks Creator module 209, wherein the holographic model contents associated with a field of view of the HoloWalks experience designer) and to transmit to a viewer wearable light field display device a subset of the plurality of compressed holographic elements representing a subset of the portion of the light field that is in a portion of the FOV of the viewer (see figures 1&2 and sections [0055], [0057], [0068]; i.e., the generated compressed holographic model contents being transmitted to a viewer/designer wearing the HMD 213/215, the viewer/designer wearing the HMD 213/215 has a field of view, FOV, immersive mixed-reality scenarios/environments created/displayed at the display screen of the HMD 213/215).                     
However, kim does not specifically disclose that transmitting to a viewer wearable light field display device a subset of the plurality of compressed holographic elements representing a subset of the portion of the light field that is in a center portion of the FOV of the viewer.                      
Tokutake teaches that head mounted display 90 displays the AR content C in a central portion of the field of view of the user, most of the field of view of the user is occupied by the AR content C, and therefore a user’s viewing level of the real space (that is, an object, scenery, or the like that can be visually recognized through a see-through display) significantly decreased (see section [0041]).  The motivation of Tokutake is to ensure that a user’s viewing level of the real space becoming significantly decreased (see section [0041]).                                 
kim and Tokutake are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify kim by including the teachings from Tokutake in order to ensure that a user’s viewing level of the real space becoming significantly decreased when using a HMD to view/experience holographic immersive mixed-reality scenarios/environment.                         
RE claim 15, kim in view of Tokutake disclose that wherein the light field processor receives input regarding the center portion of the FOV of the viewer from the viewer wearable light field display device and identifies therefrom the subset of the plurality of compressed holographic elements representing the subset of the portion of the light field that is in the center portion of the FOV (see figures 1&2 and sections [0055], [0057]; i.e., the HoloWalks Cloud module 203 comprising CPU/GPUs receives input from the HoloWalks experience designer regarding the portion of the a field of view of the viewer wearing the HMD 213/215, the view centered around current gaze axis at the immersive mixed-reality scenarios/environment created/displayed at the display screen of the HMD 213/215).                                    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over kim (US 2019/0073831) in view of Tokutake (USPN 2022/0171202), and further in view of Kroll et al (US 2010/0157399), hereafter as Kroll.                       
RE claim 3, kim in view of Tokutake disclose the invention substantially as claimed.                     
kim discloses that wherein the third light field processor generating the set of holographic elements comprising the center portion of the light field that is in the portion of the FOV of the viewer, and the processor to process graphic data based on its high or low resolutions (see section [0082]).                             
However, kim does not specifically disclose that the third light field processor generating a plurality of light field modulation frame sequences, a resolution of which matches a resolution of human visual system (HVS) of the viewer.                             
From the same field of endeavor, Kroll teaches that a holographic display including a spatial light modulation, and including a position detection and tracking system, such that a viewer’s eye positions are tracked, with variable beam deflection to the viewer’s eye positions being performed using a microprism array which enables controllable deflection of optical beams (see section [0044]).  The motivation of Kroll is to enable the resolution of a spatial light modulation sufficient to achieve a high-quality real-time holographic reconstruction (see section [0042]).  The high-quality real-time holographic reconstruction will achieve its resolution of which matches a resolution of human visual system of the viewer.                                                  
Kim, Tokutake and Kroll are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify kim in view of Tokutake by including the teachings from Kroll in order to enable the resolution of a spatial light modulation sufficient to achieve a high-quality real-time holographic reconstruction, which leading to the result of its resolution of which matches a resolution of human visual system of the viewer.                                          
RE claim 4, kim in view of Tokutake disclose the invention substantially as claimed.                     
However, kim does not specifically disclose that wherein the light field display device comprises at least one light field modulation element coupled to the third light field processor to emit the generated plurality of light field modulation frame sequences representing the portion of the light field that is in the center portion of FOV of the viewer.                                      
From the From the same field of endeavor, Kroll teaches that a holographic display including a spatial light modulation, and including a position detection and tracking system, such that a viewer’s eye positions are tracked, with variable beam deflection to the viewer’s eye positions being performed using a microprism array which enables controllable deflection of optical beams (see section [0044]).  The motivation of Kroll is to enable the resolution of a spatial light modulation sufficient to achieve a high-quality real-time holographic reconstruction (see section [0042]).                       
Kim, Tokutake and Kroll are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify kim in view of Tokutake by including the teachings from Kroll in order to enable the resolution of a spatial light modulation sufficient to achieve a high-quality real-time holographic reconstruction.                      
RE claim 10, kim in view of Tokutake disclose the invention substantially as claimed.                  
kim discloses that a viewer wearable light field display device (see figures 1&2 and sections [0052], [0055], [0063]; i.e., the HMD 213/215), comprising: a light field processor, comprising: an acquisition module that receives compressed holographic elements of a portion of a light field within a portion of the FOV of the viewer centered around a current gaze axis of a viewer from computing device and generates therefrom a set of holographic elements of the portion of the light field associated within the portion of the FOV of the viewer centered around the current gaze axis of the viewer (see figures 1&2 and sections [0055], [0057], [0054], [0063], [0064], [0052]; i.e., the HMD 213/215 or utilizing another portable electronic device with a display unit, e.g., a smart phone or a tablet computer, etc., to engage in a immersive 3D mixed-reality environment, wherein the HMD 213/215 being communicatively coupled to the HoloWalks Cloud module 203 to receive therefrom a plurality of compressed holographic model content comprising a portion of the light field associated with the immersive mixed-reality scenarios/environments, and further associated with a portion of the field of view of the viewer/designer who wearing the HMD 213/215, and the field of view centered around a current gaze axis gazing at the HMD 213/215, while experiencing a desired HoloWalks Event, the MR experience designer who wears the HMD 213/215 or utilizing a portable electronic device connected to the HoloWalks Creator module 209 creating a 3D map on the fly at vicinity of a target physical space and generating/positioning holographic objects at the designer’s desired specific virtual coordinates of the immersive mixed-reality scenarios/environment); an adaption module that blend the set of holographic elements with an ambient scene (see figures 1&2 and sections [0044], [0048], [0046], [0051], [0052], [0055], [0057], [0063]; i.e., the HoloWalks Creator 209, HoloPortal 201, HoloWalks Cloud 203 and HMD 213/215 together creating HoloWalks Event having immersive mixed-reality scenarios/environments, synthesizing or blending holographic model contents together with real-life objects in the ambient scene).                                                           
However, kim in view of Tokutake specifically disclose that a renderer module that generates light field modulation data from the set of holographic elements of the portion of the light field associated within the portion of the FOV of the viewer centered around the current gaze axis of the viewer; and an adaption module that modifies the generated light field modulation data.                    
From the same field of endeavor, Kroll teaches that a holographic display including a spatial light modulation, and including a position detection and tracking system, such that a viewer’s eye positions are tracked, with variable beam deflection to the viewer’s eye positions being performed using a microprism array which enables controllable deflection of optical beams (see section [0044]).  The motivation of Kroll is to enable the resolution of a spatial light modulation sufficient to achieve a high-quality real-time holographic reconstruction (see section [0042]).  The high-quality real-time holographic reconstruction will achieve its resolution of which matches a resolution of human visual system of the viewer when the portion of the FOV of the viewer centered around the current gaze axis of the viewer.                                       
Kim, Tokutake and Kroll are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify kim in view Tokutake by including the teachings from Kroll in order to enable the resolution of a spatial light modulation sufficient to achieve a high-quality real-time holographic reconstruction, which leading to the result of its resolution of which matches a resolution of human visual system of the viewer when the portion of the FOV of the viewer centered around the current gaze axis of the viewer.                                       
RE claim 11, kim in view of Tokutake and Kroll disclose that an ambient scene sensor to detect an ambient scene of the viewer (see figures 1&2 and sections [0043], [0044], [0048], [0057]; i.e., the HoloPortal system 201 for capturing ambient scene of the viewer, e.g., real-life human model, physical guide, or the visual sensors incorporated in the HMD 213/215); an ambient scene object parameters module to obtain parameters of ambient scene objects in the center portion of the FOV of the viewer (see figures 1&2 and sections [0043], [0044], [0045], [0048]; i.e., the HoloPortal system 201 to obtain parameters of ambient scene objects, such as physical guide, in the portion of the FOV of the viewer centered around the current gaze axis of the viewer gazing at the HMD 213/215); and wherein the third light field processor generating the set of holographic elements comprising the portion of the light field associated with the portion of the FOV of the viewer centered around the current gaze axis of the viewer comprises the third light field processor modifying the set of holographic elements comprising the portion of the light field associated with the portion of the FOV of the viewer centered around the current gaze axis of the viewer based on the ambient scene and ambient scene object parameters (see kim figures 1&2 and sections [0044], [0048], [0046], [0051], [0052], [0055], [0057], [0063]; i.e., the HoloWalks Creator 209, HoloPortal 201, HoloWalks Cloud 203 and HMD 213/215 together creating HoloWalks Event having immersive mixed-reality scenarios/environments, synthesizing or blending holographic model contents together with real-life objects in the ambient scene, and Kroll, section [0044]).                                 
RE claim 12, kim in view of Tokutake and Kroll disclose that at least one light field modulation element coupled to the light field processor to emit the modified generated light field modulation data (see Kroll, section [0044]).                            
RE claim 13, kim in view of Tokutake and Kroll disclose that a virtual object tracking module to provide a position of a virtual object within the center portion of the FOV of the viewer to the light field processor, wherein the light field processor outputs the position of the virtual object to the light field modulation element, which emits the virtual object within the center portion of the FOV of the viewer according to the position (see kim, figures 1&2 and sections [0044], [0048], [0046], [0051], [0052], [0055], [0057], [0063]; i.e., the HoloWalks Creator 209, HoloPortal 201, HoloWalks Cloud 203 and HMD 213/215 together creating HoloWalks Event having immersive mixed-reality scenarios/environments, synthesizing or blending virtual objects, such as holographic model contents together with real-life objects in the ambient scene; specifically, the HMD 213/215 or utilizing another portable electronic device with a display unit, e.g., a smart phone or a tablet computer, etc., to engage in a immersive 3D mixed-reality environment, wherein the HMD 213/215 being communicatively coupled to the HoloWalks Cloud module 203 to receive therefrom a plurality of compressed holographic model content comprising a portion of the light field associated with the immersive mixed-reality scenarios/environments, and further associated with a portion of the field of view of the viewer/designer who wearing the HMD 213/215, and the field of view centered around a current gaze axis gazing at the HMD 213/215, while experiencing a desired HoloWalks Event, the MR experience designer who wears the HMD 213/215 or utilizing a portable electronic device connected to the HoloWalks Creator module 209 creating a 3D map on the fly at vicinity of a target physical space and generating/positioning holographic objects at the designer’s desired specific virtual coordinates of the immersive mixed-reality scenarios/environment).                                         
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over kim (US 2019/0073831) in view of Tokutake (USPN 2022/0171202), and further in view of Kroll et al (US 2010/0157399), hereafter as Kroll, and further more in view of Young et al (USPN 10,942,564), hereafter as Young.                                   
RE claim 5, kim in view of Tokutake and Kroll disclose the invention substantially as claimed.                     
However, kim in view of Tokutake and Kroll do not specifically disclose that a viewer gaze prediction module to receive input from one or more sensors and predict therefrom the center portion of the FOV of the viewer.                                                         
From the same field of endeavor, Young teaches that a method or system for predicting eye movement in a HMD, including tracking movement of an eye of a user with a gaze tracking system disposed in the HMD (see column 2 lines 14-24).  The motivation of Young is to provide a higher resolution for a viewer at the viewing area on a display screen while rendering at lower resolution portions of the display in the peripheral may save processing resources (see column 1 lines 54-67, column 2 lines 1-3).                                    
kim, Tokutake, Kroll and Young are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify kim in view of Tokutake and Kroll by including the teachings from Young in order to provide a higher resolution for a viewer at the viewing area on a display screen while rendering at lower resolution portions of the display in the peripheral may save processing resources.           

     Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by kim (US 2019/0073831).                         
RE claim 16, kim discloses that a cloud computing resource (see figure 2 and sections [0051], [0052], [0055]; i.e., HoloWalks Cloud module 203) comprising: a light field processor that receives a light field (see figures 1&2 and sections [0044], [0046], [0048]; i.e., the HoloPortal 201 is the light field processor to capture a plurality of multi-angle image of a real-life human model, such as the physical guide), generates therefrom a plurality of compressed holographic elements (see figures 1&2 and sections [0046], [0054], [0055]; i.e., the HoloWalks Creator module 209 to generate compressed holographic model contents from the physical tour guide image), and transmits to a cloud computing client device a subset of the plurality of compressed holographic elements representing a portion of a light field that is in a field of view (FOV) of a viewer (see figures 1&2 and sections [0047], [0048], [0049], [0050], [0051], [0052], [0055], [0057]; i.e., the HoloWalks Cloud module 203 is operatively connected to the HoloPortal 201 and the HoloWalks Creator module 209 and HMD 213/215, the compressed holographic model content of the physical tour guide image generated by Creator module 209 being transmitted to Cloud module 203, associated with a field of view of a viewer/designer wearing HMD 213/215).                           
RE claim 17, kim discloses that wherein the light field processor receives input regarding the FOV of the viewer from the cloud computing client device and identifies therefrom the subset of the plurality of compressed holographic elements representing the portion of the light field that is in the FOV of the viewer (see figures 1&2 and sections [0057], [0055]; i.e., the visual sensors incorporated in the HMD 213/215 worn by HoloWalks experience designer scan the vicinity of the physical space 300A for input and transmitting raw imaging data to the HoloWalks Creator module 209 for synthesizing a mixed-reality construction with the compressed holographic model content created from the physical tour guide image captured/inputted by the HoloPortal 201).                                       

Allowable Subject Matter
Claims 6, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.                        

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.                     
Yamada et al (US 2021/0080727):  disclose that for a head-mounted display or a large display device, consideration is given to the fact that human visibility is high in the center part of the field of viewer, and is low in the peripheral parts thereof, and the resolution of an image displayed on the peripheral is rougher than one in the center of the field of view (see section [0004]).                   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                  
Any inquiry concerning this communication from the examiner should be directed to Fred Tzeng whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 517-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    	
FFT
December 02, 2022